Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 2 and 20-36 are pending.

Election of Invention
	Applicants’ election without traverse, of the species of a method of treating gout (see page 5 of Remarks filed on 11/09/2022), is acknowledged and entered.
	Applicants’ amendments filed on 11/09/2022, have been entered into the record. Applicants have cancelled claims 3-19. Applicants have newly added claims 20-36. Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Therefore, claims 20-36 are subject of the Office action below.

Priority
This application, filed on 01/30/2020, claims a priority to U.S. provisional application Nos: i) 62/903,567, filed on 09/20/2019; and ii) 62/798,783, filed on 01/30/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2022, are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “the first and second dose” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 26 lacks antecedent basis because claim 20 from which claim 26 depends, does not recite the limitation “a first and second dose”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 22-24 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov Identifier NCT03303989 (hereinafter “NCT03303989”, available 10/06/2017).
Independent claim 20 is drawn to a method for treating gout in patient having a serum uric acid level of ≥ 6 mg/dL, comprising co-administering:
a PEGylated uricase 8 mg IV every 2 weeks; and
administering MMF 200-2000 mg twice per day.
It is noted that the PEGylated uricase, is also known as Pegloticase or Krystexxa™ (see instant specification at ¶ 0027).
Similar to method claim 20, NCT03303989 relates to a phase II clinical trial study of a combination therapy (comprising Pegloticase and MMF), for treating patients with chronic refractory gout, in order to significantly and safely attenuate immunogenicity to Pegloticase and ensure patients afflicted with chronic refractory gout have better treatment outcomes and improved quality of life. Please see “Study Description” section on page 2/11. 
Specifically, NCT03303989 (see “Intervention/treatment” section on page 5/11), discloses a 12-week combination comprising:
Pegloticase 8 mg IV every 2 weeks; and
administering MMF 500-1000 mg twice per day.
The MMF 500-1000 mg twice per day disclosed by NCT03303989, is within the MMF 200-2000 mg twice per day recited in claim 20 (see discussions above). A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
The gout patients have serum uric acid (serum urate) level of > 6 mg/dL (see page 11/19).
Therefore, Therefore, claim 20 is anticipated by NCT03303989.
Regarding claims 22-24 and 36, NCT03303989 teaches MMF 500-1000 mg BID (see page 5/11).
Regarding claims 27-30, the recited intended outcomes of the method of claim 20, resulting in: a) reducing a tophus burden in the patient (claims 27-28); or b) normalizing serum uric acid level in the patient relative to a placebo patient(claim 29); or c) reducing serum uric acid level to ≤ 6 mg/dL (claim 30), is not given any patentable weight because each of the recited clauses is simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
In the instant case, NCT03303989 teaches a method of claim 20 (see discussions above). Therefore, the method of NCT03303989 must necessarily produce the same outcomes of recited in claims 27-30. This is because each of the outcomes recited in claims 27-30, is a natural process that flows from the patient and the administered combination therapy of claim 20.  

Claims 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT03303989 (available 10/06/2017).
Independent claim 35 is drawn to a method for treating gout in patient having a serum uric acid level of ≥ 6 mg/dL, comprising administering MMF 200-2000 mg twice per day for starting 2 weeks prior to a first administration of Pegloticase; and then, after the 2-week period, co-administer Pegloticase and MMF.
Similar to method claim 35, NCT03303989 (see “Intervention/treatment” section on page 5/11), discloses administering MMF 500-1000 mg twice per day for starting 2 weeks prior to a first administration of Pegloticase; and then, after the 2-week period, co-administer Pegloticase and MMF.
The MMF 500-1000 mg twice per day disclosed by NCT03303989, is within the MMF 200-2000 mg twice per day recited in claim 35 (see discussions above). A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
The gout patients have serum uric acid (serum urate) level of > 6 mg/dL (see page 11/19).
Therefore, claim 35 is anticipated by NCT03303989.
Regarding claim 36, NCT03303989 discloses MMF dose during first two weeks from 500 mg and then it is increased to 1000 mg (see page 5/11).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-24, 27-30 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over NCT03303989 (available 10/06/2017), as applied to claims 20, 22-24, 27-30 and 35-36 and in view of Freyne (Transplantation Proceedings, 2018, 50, 4099-4101).
The limitation of claims 20, 22-24, 27-30 and 35-36, as well as the corresponding teachings of NCT03303989, are described above and are hereby incorporated into the instant rejection.
	The invention of claim 21 is similar to claim 20, however, claim 21 differs slightly from 20 in that claim 21 further requires administering prednisone.
	NCT03303989 is not explicit in teaching prednisone.
However, the claimed invention would have been obvious over NCT03303989 because prednisone was known in the art as an immunosuppressant that can be used for reducing immunologic response to Pegloticase therapy.
For example, Freyne discloses that a therapy comprising MMF, prednisone and Pegloticase, was found to result in the reduction of immunologic response to Pegloticase therapy. The patient did not report any gout flares and also reported improved mobility, pain, and quality of life on completion of therapy. Please see abstract and discussions therein.
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify NCT03303989 with Freyne, in order to arrive at the invention of claim 21. One skilled in the art would have had a reasonable expectation that a therapy comprising MMF, Pegloticase and prednisone, would exhibit an enhanced reduction of immunologic response to Pegloticase therapy, when compared to a therapy comprising only MMF and Pegloticase.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was filed.
Claims 20, 22-30 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over NCT03303989 (available 10/06/2017), as applied to claims 20, 22-24, 27-30 and 35-36 above and in view of ClinicalTrials.gov Identifier NCT02598596 (hereinafter “NCT02598596”, available 11/06/2015).
The limitation of claim 20, as well as the corresponding teachings of NCT03303989, are described above and are hereby incorporated into the instant rejection.
	The invention of claims 25-26 are similar to claim 20, however, claims 25-26 differ slightly from 20 in that claims 25-26 further require Pegloticase dosing schedule for: i) a patient weighing ≥ 120 kg (claim 25); and ii) a patient weighing < 120 kg (claim 26). 
	NCT03303989 is not explicit in teaching Pegloticase dosing schedule for: i) a patient weighing ≥ 120 kg (claim 25); and ii) a patient weighing < 120 kg (claim 26). 
However, the claimed invention would have been obvious over NCT03303989 because the claimed Pegloticase dosing schedule for: i) a patient weighing ≥ 120 kg (claim 25); and ii) a patient weighing < 120 kg (claim 26), were known in the art.
For example, NCT02598596 discloses Pegloticase dosing schedule for: 
i) a patient weighing ≥ 120 kg, comprising initial dose of Pegloticase 8 mg or 12 mg or 16 mg (see page 4/14); and
ii) a patient weighing < 120 kg, comprising an additional dose Pegloticase 8 mg (see page 4/14). 
Accordingly, at the time the instant invention was filed a person skilled in the art would have found it obvious to modify NCT03303989 with NCT02598596 in order to arrive at the invention of claims 25-26. The dosing schedules for: i) a patient weighing ≥ 120 kg (claim 25); and ii) a patient weighing < 120 kg (claim 26), are conventional and described in NCT02598596 (see discussions above). 
The claimed MMF and Pegloticase dosing schedules, are result effective variables that would have been routinely determined and optimized in the pharmaceutical art. Therefore, at the time the instant invention was filed, it would have been obvious to one skilled in the art to dose both MMF and Pegloticase within the teachings of NCT03303989 and NCT02598596, with a reasonable expectation of treating gout in: i) a patient weighing ≥ 120 kg (claim 25); and ii) a patient weighing < 120 kg (claim 26).
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was filed.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over NCT03303989 (available 10/06/2017) in view of NCT02598596 (available 11/06/2015).
	Independent claim 31 is drawn to a method for treating gout in a patient weighing < 120 kg, comprising:
administering MMF 200-2000 mg twice per day for starting 2 weeks prior to a first administration of Pegloticase; and 
administering Pegloticase 8 mg IV weekly for first 3 weeks of dosing, followed by Pegloticase 8 mg IV dose every 2 weeks.
The limitation of administering MMF 200-2000 mg twice per day for starting 2 weeks prior to a first administration of Pegloticase, is addressed by NCT03303989, wherein, NCT03303989 discloses administering MMF 500-1000 mg twice per day for starting 2 weeks prior to a first administration of Pegloticase (see page 5/11). 
NCT03303989 is not explicit in teaching Pegloticase dosing schedule for a patient weighing < 120 kg.
However, the claimed invention would have been obvious over NCT03303989 because the claimed Pegloticase dosing schedule for a patient weighing < 120 kg, was known in the art.
For example, NCT02598596 discloses Pegloticase dosing schedule for a patient weighing < 120 kg, comprising a tolerizing dose of Pegloticase 8 mg IV weekly for first 3 weeks of dosing, followed by Pegloticase 8 mg IV dose every 2 weeks (see page 4/14).
Accordingly, at the time the instant invention was filed a person skilled in the art would have found it obvious to modify NCT03303989 with NCT02598596 in order to arrive at the invention of claim 31. The dosing schedule for a patient weighing < 120 kg, is conventional and described in NCT02598596 (see discussions above). 
The claimed MMF and Pegloticase dosing schedules, are result effective variables that would have been routinely determined and optimized in the pharmaceutical art. Therefore, at the time the instant invention was filed, it would have been obvious to one skilled in the art to dose both MMF and Pegloticase within the teachings of NCT03303989 and NCT02598596, with a reasonable expectation of treating gout in a patient weighing < 120 kg.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Therefore, at the time the instant invention was filed, it would have been obvious to one skilled in the art to dose both MMF and Pegloticase within the teachings of NCT03303989 and NCT02598596, with a reasonable expectation of treating gout in a patient weighing < 120 kg.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 32 claimed MMF dosing schedules is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art. For example, NCT03303989 discloses administering MMF 500 mg BID for the first week, titrating dose up to 1000 BID for the second week, and continue MMF+ Pegloticase combination therapy at highest MMF dose (see page 5/11). Therefore, at the time the instant invention was filed, it would have been obvious to one skilled in the art to dose MMF and Pegloticase within the teachings of NCT03303989, with a reasonable expectation of treating gout in a patient weighing < 120 kg.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was filed.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over NCT03303989 (available 10/06/2017) in view of NCT02598596 (available 11/06/2015).
	Independent claim 33 is drawn to a method for treating gout in a patient weighing ≥ 120 kg, comprising:
administering MMF 200-2000 mg twice per day for starting 2 weeks prior to a first administration of Pegloticase; and 
administering Pegloticase 8 mg or 12 mg or 16 mg IV weekly for first 3 weeks of dosing, followed by Pegloticase 8 mg IV dose every 2 weeks.
The limitation of administering MMF 200-2000 mg twice per day for starting 2 weeks prior to a first administration of Pegloticase, is addressed by NCT03303989, wherein, NCT03303989 discloses administering MMF 500-1000 mg twice per day for starting 2 weeks prior to a first administration of Pegloticase (see page 5/11). 
NCT03303989 is not explicit in teaching Pegloticase dosing schedule for a patient weighing ≥ 120 kg.
However, the claimed invention would have been obvious over NCT03303989 because the claimed Pegloticase dosing schedule for a patient weighing ≥ 120 kg, was known in the art.
For example, NCT02598596 discloses Pegloticase dosing schedule for a patient weighing ≥ 120 kg, comprising administering Pegloticase 8 mg IV weekly for first 3 weeks of dosing, followed by Pegloticase 8 mg IV dose every 2 weeks (see page 4/14).
Accordingly, at the time the instant invention was filed a person skilled in the art would have found it obvious to modify NCT03303989 with NCT02598596 in order to arrive at the invention of claim 33. The dosing schedule for a patient weighing ≥ 120 kg, is conventional and described in NCT02598596 (see discussions above). 
The claimed MMF and Pegloticase dosing schedules, are result effective variables that would have been routinely determined and optimized in the pharmaceutical art. Therefore, at the time the instant invention was filed, it would have been obvious to one skilled in the art to dose both MMF and Pegloticase within the teachings of NCT03303989 and NCT02598596, with a reasonable expectation of treating gout in a patient weighing ≥ 120 kg.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Therefore, at the time the instant invention was filed, it would have been obvious to one skilled in the art to dose both MMF and Pegloticase within the teachings of NCT03303989 and NCT02598596, with a reasonable expectation of treating gout in a patient weighing ≥ 120 kg.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 34 claimed MMF dosing schedules is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art. For example, NCT03303989 discloses administering MMF 500 mg BID for the first week, titrating dose up to 1000 BID for the second week (see page 5/11). Therefore, at the time the instant invention was filed, it would have been obvious to one skilled in the art to dose MMF and Pegloticase within the teachings of NCT03303989, with a reasonable expectation of treating gout in a patient weighing ≥ 120 kg.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was filed.

Non-Statutory Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 16/942,569
Claims 20-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-19 of U.S. patent application No. 16/942,569.
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the above cited U.S. application are similarly drawn to a method for treating gout with MMF and Pegloticase. 
For example, the claims of the instant application (e.g., claim 20), are drawn to a method for treating gout, comprising co-administering Pegloticase 8 mg with MMF 200-2000 mg, whereas, the claims of the reference patent application No. 16/942,569, are directed to a method for treating gout, comprising co-administering Pegloticase 8 mg with MMF 1000 mg.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application No. 17/335,907
Claims 20-36 are provisionally rejected on the ground of nonstatutory patenting as being unpatentable over claims 1,3-9 and 12-24 of U.S. patent application No. 17/335,907, in view of Freyne (Transplantation Proceedings, 2018, 50, 4099-4101).
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the above cited U.S. application are similarly drawn to a method for treating gout with MMF and Pegloticase. 
For example, the claims of the instant application (e.g., claim 20), are drawn to a method for treating gout, comprising co-administering Pegloticase 8 mg with MMF 200-2000 mg, whereas, the claims of the reference patent application No. 17/335,907, are directed to a method for treating gout, comprising co-administering Pegloticase 0.5-24 mg with methotrexate (MTX) 5-50 mg.
Although the reference patent application No. 17/335,907, is not explicit in claiming MMF, the selection of MMF would have been obvious in view of Freyne.
This is because Freyne discloses MTX and MMF among the medications that can be used for reducing immunologic response to Pegloticase therapy. Please see page 4100, left column ¶s 1-2.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application No. 17/955,437
Claims 20-36 are provisionally rejected on the ground of nonstatutory patenting as being unpatentable over claims 1-24 of U.S. patent application No. 17/955,437, in view of Freyne (Transplantation Proceedings, 2018, 50, 4099-4101).
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the above cited U.S. application are similarly drawn to a method for treating gout with MMF and Pegloticase. 
For example, the claims of the instant application (e.g., claim 20), are drawn to a method for treating gout, comprising co-administering Pegloticase 8 mg with MMF 200-2000 mg, whereas, the claims of the reference patent application No. 17/955,437, are directed to a method for treating gout, comprising co-administering Pegloticase 0.5-24 mg with methotrexate (MTX) 5-50 mg.
Although the reference patent application No. 17/955,437, is not explicit in claiming MMF, the selection of MMF would have been obvious in view of Freyne.
This is because Freyne discloses MTX and MMF among the medications that can be used for reducing immunologic response to Pegloticase therapy. Please see page 4100, left column ¶s 1-2.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629     	

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629